Citation Nr: 0418443	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  02-14 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the right knee.

2.  Entitlement to service connection for osteoarthritis of 
the left shoulder

3.  Entitlement to service connection for an inguinal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to December 
1946 and from August 1952 to June 1955.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas, (RO), which denied the benefits sought on 
appeal.  The Board notes that this rating decision also 
denied service connection for bilateral hearing loss and 
lumbar strain.  An April 2003 decision by a Decision Review 
Officer granted service connection for degenerative disc 
disease of the lumbar spine, status-post discectomy at L4-5, 
with radiculopathy; hearing loss; and tinnitus.  As the 
veteran has not appealed the ratings or effective dates 
assigned for these latter disabilities, the only issues on 
appeal are service connection for right knee and left 
shoulder disabilities, and an inguinal hernia. 

A March 1952 service medical record shows that the veteran 
was seen at the request of the medical service because of a 
non-painful nodule in the right testis.  On examination, 
there was a firm, non-tender nodule in the lower pole of the 
right testis that appeared to represent the lower pole of the 
epididymis.  The impression was that the nodule represented 
the end results of epididymitis.  The veteran has indicated 
on appeal that he continues to have right testicle symptoms.  
The Board finds that, under these circumstances, an issue of 
service connection for epididymitis of the right testicle is 
raised by the record.  This matter is referred to the RO for 
appropriate action.  (The question the relevancy of the in-
service right testicle nodule and diagnosis of epididymitis 
to the claim for service connection for an inguinal hernia is 
addressed in the decision below.)


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no medical evidence of a right knee or left 
shoulder injury or disability, to include arthritis, during 
service or for decades thereafter, nor is there any competent 
evidence of record that links either disability to service, 
to include claimed trauma.  

4.  The competent medical evidence does not show an inguinal 
hernia during service or thereafter.


CONCLUSIONS OF LAW

1.  Service connection for osteoarthritis of the right knee 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2003).

2.  Service connection for osteoarthritis of the left 
shoulder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 1154(b), 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).

3.  Service connection for a claimed inguinal hernia is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

The appellant filed his claim after the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the November 2001 rating decision on appeal, 
the July 2002 statement of the case (SOC), an April 2003 
decision by a Decision Review Officer, and an April 2003 
supplemental statement of the case (SSOC) adequately informed 
him of the information and evidence needed to substantiate 
his claims.  The Board observes that a June 2001 VCAA notice 
letter and the April 2003 SSOC informed him of the VCAA's 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini II)), the 
Court of Appeals for Veterans' Claims (Court) held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In this case, the 
VCAA notice was provided to the veteran in June 2001, prior 
to the November 2001 rating on appeal.  

The Board further notes that, in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his service 
connection claims.  In a July 2003 letter informing him that 
his appeal had been certified to the Board, the RO informed 
him that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.  In an April 2003 statement, the veteran asserted 
that he had no additional evidence to submit.  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
38 C.F.R. § 20.1102 (harmless error); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all service medical records and all 
indicated post-service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claims, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

As to the question of whether an examination or nexus opinion 
is warranted, the Board finds that, with no objective medical 
evidence of any pertinent injury or other relevant abnormal 
findings recorded in the service medical records (or for that 
matter decades thereafter), there is nothing for a clinician 
to link a current right knee, left shoulder or inguinal 
hernia disability to.  In the absence of pertinent abnormal 
findings during service or for so many years thereafter, 
there is no duty to provide an examination or opinion with 
regard to the veteran's service connection claims.  Id; Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board further notes that during the pendency of his claim 
the appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  As noted, in 
an April 2003 statement, the veteran asserted that he had no 
additional evidence to submit.  It is clear that there is no 
additional relevant evidence that has not been obtained and 
that the appellant desires the Board to proceed with its 
appellate review.  See Quartuccio, supra. 

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.

Factual Background

The veteran has offered contentions in written correspondence 
and during a September 2002 hearing at the RO.  The Board 
will discuss the veteran's contentions together for the sake 
of clarity.  

The veteran asserts that he incurred an injury to the right 
knee while in basic training in 1945 at Ft. Hood when a field 
artillery gun hit it.  He notes that he did not receive 
treatment for the injury.  He also asserts that during hand-
to-hand combat in Korea, during his second period of service, 
a North Korean kicked him in the knee.  The veteran maintains 
that he injured his left shoulder when something fell on it.  
At this point, he is unsure exactly what happened.  He said 
that he had experienced symptoms since approximately 10 years 
prior to the hearing.  The veteran maintains that he incurred 
a hernia when he was kicked in the groin by a North Korean 
during hand-to-hand combat.  He stated at one point that he 
has had symptoms since 1950, and at another point he reported 
that the symptoms started about 20 years prior to the 
hearing.  He asserts that he knows the hernia was related to 
the groin kick because he had a knot on one of his testicles 
during service.  

Regarding combat, the veteran testified that he would fight 
in Korea as needed to dispel invaders even though he was in 
charge of warehouses and drove light trucks.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

A January 1952 Certificate provides that the veteran's 
personnel records indicated that he served with the 
Quartermaster Subsistence Supply Company and entered the 
combat zone, as defined by Executive Order, and was entitled 
to exemption of payment of taxes, as provided by law, for the 
month of January 1952.  

The veteran's DD 214 for the second period of service shows 
that his most significant duty assignment was light truck 
driver.  His only decoration was the National Defense Service 
Medal.  The form specifically indicates that the veteran 
incurred no wounds as a result of action with enemy forces.  
Another personnel record indicates that the veteran was a 
cook upon discharge.  There is no indication that he received 
any medals or decorations evincing combat duty.  

The veteran's service medical records from both periods of 
active service are negative for complaints, symptoms, 
findings or diagnoses related to the right knee and the left 
shoulder.  A March 1952 consultation report shows that the 
veteran was seen at the request of the medical service 
because of a non-painful nodule in the right testis.  On 
examination, there was a firm, non-tender nodule in the lower 
pole of the right testis that appeared to represent the lower 
pole of the epididymis.  The report specifies that no hernias 
were present.  The impression was that the nodule represented 
the end results of epididymitis.  (A raised claim for service 
connection for epididymitis of the right testicle was 
referred to the RO for appropriate action-see introduction to 
this decision above.)  

Private treatment records dated in June 2000 reflect that the 
veteran complained of right knee "popping".  Records dated 
in July 2000 provide a diagnosis of osteoarthritis of the 
right knee and left shoulder.  They also provide that on 
examination the veteran had no masses or hernia.  The records 
do not address the etiology of the osteoarthritis.  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such diseases during the period of service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service, or a service-connected disability.  Id., Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

If a veteran engaged in combat with the enemy during a period 
of war, the VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in service, such satisfactory lay or other evidence 
of service incurrence if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Every reasonable 
doubt shall be resolved in the veteran's favor.  Service 
connection of such disease or injury may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b).  However, the reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).

Osteoarthritis of the Right Knee and Left Shoulder

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for osteoarthritis of 
the right knee and left shoulder.  First, the Board notes 
that the veteran's service medical records fail to support 
his claims.  They are completely negative for any competent 
medical evidence that the veteran incurred an injury of the 
right knee or left shoulder, or made any relevant complaints 
during either period of active duty.  The service medical 
records are negative for any pertinent symptoms, findings or 
diagnoses.  The veteran's June 1955 separation examination 
was negative for any pertinent abnormal findings: clinical 
evaluation of the musculoskeletal system, upper extremities, 
lower extremities, and abdomen/viscera (including hernia) at 
that time were normal.

The Board also finds that the medical evidence is negative 
for any right knee or left shoulder complaints or findings, 
to include arthritis, within one year of service.  Thus, 
service connection on a presumptive basis is not warranted.  
38 C.F.R. § 3.304, 3.307, 3.309.  In fact, the medical 
evidence is negative for any right knee or left shoulder 
complaints or physical findings for nearly fifty years 
following the veteran's separation from service.  The 
veteran's service personnel records do not show that he 
received any medals or decorations evincing combat duty.  
Thus, the presumptive provisions of 38 U.S.C.A. § 1154(b) are 
not applicable.  Even assuming that the veteran sustained the 
in-service injuries involving his right knee or left shoulder 
as alleged, the separation examination failed to disclose any 
pertinent abnormal findings and, as noted above, there is no 
medical evidence reflecting continuity of symptomatology or 
any relevant abnormal findings for decades.  The Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In this case, the disabilities at issue were not 
shown until almost 50 years post-service.

The record contains no medical evidence showing a nexus or 
link between the veteran's post-service osteoarthritis of the 
right knee and left shoulder and any remote incident of 
service.  The veteran has not identified any outstanding 
post-service medical records that he claims would provide 
evidence of a nexus or of continuity of symptomatology since 
service.  

The Board recognizes the veteran's own contentions that his 
current knee and left shoulder osteoarthritis is causally 
related to his active duty.  However, as a layperson, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  
Espiritu, supra.  Thus, his own opinions are not relevant to 
the critical issue of whether his post-service osteoarthritis 
of the right knee and left shoulder is causally related to 
service, to include the alleged trauma.  

Inguinal Hernia

Based on a thorough review of the record, the Board also 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for an inguinal 
hernia.  While the service medical records show that he had 
epididymitis, they are negative for an inguinal hernia and 
include a specific finding that he had no hernia.  The nodule 
or epididymitis of the right testicle was not attributed to a 
hernia; the separation examination specifically ruled out a 
hernia.

The Board recognizes the veteran's own contentions that he 
had an inguinal hernia during service, as shown by a knot on 
the testicle, and that he continues to suffer from it.  
However, as a layperson, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical diagnosis of a hernia.  Espiritu, supra.  Thus, his 
own contentions do not constitute competent medical evidence 
of an inservice or current inguinal hernia.  (The issue of 
service connection for epididymitis manifested by a knot on 
the testicle is referred to the RO for adjudication-see 
introduction to this decision.)  

The competent medical evidence fails to support the veteran's 
contentions as to a current inguinal hernia.  The only 
relevant post-service medical evidence is the July 2000 
private treatment report, which shows that, upon examination, 
the veteran had no masses or hernia.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Accordingly, service connection for a claimed 
inguinal hernia is not warranted.

Presumption of Combat

The Board recognizes the veteran's assertions that he 
incurred the injuries of the right knee, left shoulder and 
groin during combat.  As noted above, while the service 
personnel records indicate that he was in a combat zone in 
Korea, his DD 214 for that period of service is negative for 
any indication of combat, such a medal or award.  Even 
assuming arguendo that the veteran incurred injuries of the 
right knee, left shoulder and groin during combat, and that 
section 1154(b) applies to his claims, the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  Brock v. Brown, 10 Vet. 
App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  
There is no such evidence in the current case.  Regarding the 
veteran's right knee and left shoulder claims, the competent 
medical evidence of record is negative for any such nexus.  
Moreover, the fact remains that the veteran's separation from 
service examination was negative and there are nor pertinent 
abnormal findings until almost 50 years after the veteran's 
discharge from active duty.  Regarding his inguinal hernia 
claim, the competent medical evidence is negative for a 
hernia at any time during or after service.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).








ORDER

Entitlement to service connection for osteoarthritis of the 
right knee is denied.

Entitlement to service connection for osteoarthritis of the 
left shoulder is denied.

Entitlement to service connection for an inguinal hernia is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



